dismis.re                                                           



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-06-096-CV







GERALD W. HADDOCK	APPELLANT



V.



CRESCENT REAL ESTATE EQUITIES 					 APPELLEE
S

COMPANY, CRESCENT REAL ESTATE 

EQUITIES LIMITED PARTNERSHIP AND 

CRESCENT REAL ESTATE EQUITIES, LTD.	



----------

FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered “Appellant’s Unopposed Motion To Dismiss Appeal.”  It is the court's opinion that the motion should be granted; therefore, we dismiss the appeal.  
See 
T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(f).  

Costs of this appeal shall be taxed against the party incurring same, for  which let execution issue.		

PER CURIAM	



PANEL D: WALKER, J.; CAYCE, C.J.; and MCCOY, J.



DELIVERED: April 6, 2006

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.